Citation Nr: 0808711	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 30 percent rating from April 1, 2004.    

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for service-connected PTSD from 30 
percent to 50 percent, effective April 1, 2004.  The veteran 
also received a temporary evaluation of 100 percent from 
August 30, 2005, to October 31, 2005, as a result of 
inpatient hospitalization in excess of 21 days.  Following 
the expiration of the temporary rating period, the 50 percent 
evaluation was continued, effective November 1, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status. 

The Board notes that, following the certification of his 
appeal to the Board, the veteran submitted additional 
evidence along with a waiver of initial RO consideration.  38 
C.F.R. § 20.1304(c).   Although some submissions were 
received beyond 90 days following certification, the Board 
will consider all of the evidence in its appellate review.



FINDINGS OF FACT

1.  Prior to May 12, 2006, the veteran's PTSD was productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as panic 
attacks more than once a week;  impaired judgment;  
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  Since May 12, 2006, the manifestations of the veteran's 
PTSD have resulted in total occupational and social 
impairment. 


CONCLUSIONS OF LAW

1.  Prior to May 12, 2006, the criteria for a disability 
rating in excess of 50 percent for PTSD are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2007). 

2.  Since May 12, 2006, the criteria for a disability rating 
of 100 percent for PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  Service medical records have been 
associated with the claims folder.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.

Increased Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are interpreted 
on a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health.  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 46 
(4th ed. 1994) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by GAF score, is to be considered, but it is not 
determinative of the VA disability rating to be assigned; the 
disability evaluation is to be based on all of the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.

A GAF score of 31 to 40 signifies some impairment in reality 
testing or  communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family,  and is not able to work).  See 38 
C.F.R. § 4.130  (incorporating by reference the VA's adoption 
of the DSM- IV for rating purposes). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

A GAF score ranging between 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

For the period prior to May 12, 2006

On VA examination in December 2003, manifestations of the 
veteran's PTSD included a recurrent sense of shame over his 
combat experience.  Chronic sleep impairment was said to have 
been ongoing for 34 years and included persistent nightmares.  
He was often depressed and tearful.  He was employed as a 
security consultant and his work relationships were poor.  
There were disturbances of motivation.  He had feelings of 
detachment and estrangement from others, marked by distrust 
and avoidance of social functions and activities.  He 
exhibited impaired impulse control manifested by frequent 
angry outbursts.  There was an exaggerated startle response 
and hypervigilance.  During the examination, the veteran was 
appropriately oriented and groomed.  He had normal speech.  
No panic attacks were described.  There were no delusions, 
but there were hallucinations in the form of flashbacks.  No 
obsessional rituals or thoughts of suicide or homicide were 
observed.  A GAF score of 48 was assigned.  

In March 2004, the veteran's wife submitted a statement 
noting that the veteran's symptoms had worsened after the 
commencement of Operation Iraqi Freedom.  She described his 
chronic sleep impairment and unreasonable outbursts.  She 
also indicated that veteran avoided social gatherings.

Clinical records from the Atlanta Vet Center dated July 2003 
to July 2004 described the veteran's symptoms as 
irritability, chronic sleep impairment including nightmares, 
intrusive thoughts, flashbacks, excessive guilt, and 
unprovoked outbursts of anger.  

In August 2004, his Vet Center therapist described the 
veteran as having "severe limitations" in social situations 
and employment as a result of his symptoms.  Similarly, 
another private therapist, Ms. C., wrote in a September 2004 
opinion that PTSD had resulted in "clinically significant 
impairment in all areas of [the veteran's] life," despite 
therapy and medication.  

In VA clinical records dated August 2004, the veteran 
continued to report angry outbursts, hyperarousal, and 
difficulty concentrating.  He was considering a career change 
because his line of work was exacerbating his symptoms.  He 
watched news reports about the events in Iraq even though it 
caused him anger and stress.  He continued to have flashbacks 
and chronic sleep impairment, and avoided others because of 
his symptoms.  No delusions or suicidal/homicidal ideation 
were noted.  Speech was normal.  His thought process was 
organized and his memory and judgment intact.  A GAF score of 
65 was assigned.  

In December 2004, Ms. C. advised that the veteran suffered 
from near-constant panic attacks, particularly at night.  
Daytime panic attacks were triggered by weather, sharing 
enclosed spaces, and business settings in which others 
disagreed with him.  During these attacks, the veteran 
occasionally experienced homicidal ideation, although he had 
never become physically violent.  The veteran was described 
as depersonalized and detached.  His symptoms were causing 
difficulty in his relationship with his wife.  The nature of 
the veteran's profession was said to exacerbate his symptoms.  
In order to maintain self-control, he avoided others.  He 
felt out of place in all aspects of society, including work 
and familial relationships.  He had "vague" suicidal 
ideation but no plans.  A GAF score of 52 was assigned.  

From August 2005 to October 2005, the veteran participated in 
an inpatient VA treatment program for his PTSD 
symptomatology.  A GAF score of 35, indicative of major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking or mood, was assigned upon the 
veteran's discharge.  

In November 2005, the veteran received another VA 
examination.  He described an inability to maintain positive 
workplace relationships, hyperarousal and intrusive thoughts 
about Vietnam.  He had discontinued relationships with all of 
his friends.  He had panic attacks approximately 8 times per 
month.  He was oriented and appropriately groomed.  Speech, 
affect and mood were described as "normal."  He was able to 
communicate appropriately.  There were no delusions or 
hallucinations.  No obsessional rituals were observed.  
Thought processes were appropriate and judgment unimpaired.  
There was mild memory impairment.  There was no suicidal or 
homicidal ideation reported at that time.  A GAF score of 70 
was assigned.  

In a March 2006 opinion, the veteran's VA psychiatrist 
described him as being "obsessed" with national security 
and the perceived incompetence of the government.  The 
veteran's panic attacks were interfering with his ability to 
work.  He exhibited avoidance symptoms, isolation, and an 
increased startle response.  He was depressed and had passive 
suicidal ideation.  His symptoms were exacerbated by his line 
of work.  He had reduced his hours due to his inability to 
control his symptoms and was considering leaving the 
workforce entirely.    

In his April 2006 substantive appeal, the veteran wrote at 
length about his PTSD symptomatology.  He indicated that he 
had "explosive, impulsive and very violent" reactions at 
work.  His military training caused him to be constantly 
vigilant for threats.  He reported being unable to 
concentrate at work, and he had to restrain violent 
outbursts.  He indicated that he was no longer working.  He 
had isolated himself from friends because he could not 
control his angry outbursts.  He had thoughts of suicide, but 
no plans were discussed.  

On review, the Board finds that, prior to May 12, 2006, the 
veteran's PTSD symptomatology did not warrant a disability 
evaluation in excess of 50 percent.  Although the veteran was 
prone to angry outbursts at work, a preponderance of the 
evidence shows that he was gainfully employed as a consultant 
during the period of time under consideration.  His GAF 
scores during the appropriate time period ranged from 35 to 
70, reflecting a range from major impairment in several areas 
to only mild symptoms.  However, the veteran continued to 
work and most of the scores were above 50, indicative of 
moderate impairment.  Even after his psychiatric 
hospitalization, his disability improved dramatically by the 
time he was seen again in November 2005.  The Board finds 
that an initial disability rating higher than 50 percent is 
not warranted for the period prior to May 12, 2006.  

Since May 12, 2006

In May 2006, Mr. D.C., a former supervisor, described the 
veteran's unprovoked outbursts of anger as "not rational 
behavior for an employee toward his supervisor."  


Mr. D.C. indicated that during one of these outbursts he 
feared for his life.  He also reported that the veteran had a 
habit of insulting his co-workers when they disagreed with 
him.  Another supervisor, Mr. M.T.F., described the veteran 
as "brilliant" but indicated that his mental state 
overshadowed his competence.  The veteran's inability to 
control his outbursts had "cost him dearly in his personal 
and professional career."  

In a May 12, 2006 opinion, Ms. C., one of the veteran's 
private therapists, concluded that her treatment had been 
unsuccessful in assisting the veteran to rejoin the 
workforce.  The veteran's "explosive temperament," among 
other symptoms, made employment or volunteer work 
"impossible."  Ms. C. indicated that it was necessary to 
review a "no-harm contract for both suicide and homicide" 
during their sessions.  The veteran's thinking, judgment and 
mood were said to be seriously impaired.  He had no 
engagement with the outside world except for contact with 
other veterans and his immediate family.  His marriage was 
strained.  A GAF score of 38 was assigned.  

In September 2006, a VA psychiatrist who had studied the 
veteran indicated that he was unable to function in a work 
environment and had poor interpersonal relationships.  The 
veteran had daily intrusive thoughts, flashbacks and 
nightmares associated with panic symptoms.  He engaged in 
"significant" avoidance and was numb and detached.  He had 
severe hyperarousal, hyperstartle and chronic irritability.  
He suffered from insomnia, poor concentration, fatigue, 
depression and anhedonia.  His prognosis was deemed to be 
poor.  In her medical opinion, the veteran should be 
considered "totally and permanently disabled and 
unemployable."  

In May 2007, another opinion was submitted by two VA 
counselors who had also worked with the veteran.  After 
describing the veteran's symptoms at length, the counselors 
concluded that, although the veteran was extremely motivated 
in his treatment, his PTSD remained "severe and chronic" 
and his prognosis was poor.  The counselors found that the 
veteran was "permanently and totally disabled and therefore 
unemployable however competent for VA purposes."  

Based on the evidence of record, the Board finds that the 
veteran's symptoms have resulted in total occupational and 
social impairment since May 12, 2006, and that a 100 percent 
disability evaluation is warranted.  Although the veteran has 
pursued many avenues of treatment, his symptoms have 
continued to worsen.  His treatment providers are in accord 
that the veteran's PTSD has rendered him unemployable and 
completely and permanently disabled.  His most recent GAF 
score, 38, is productive of major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, and further signifies his inability to 
keep a job.  The Board finds that the criteria for a 100 
percent rating since May 12, 2006, have been met.  


ORDER

Prior to May 12, 2006, a disability evaluation in excess of 
50 percent for PTSD is denied.  

From May 12, 2006, a disability rating of 100 percent for 
PTSD is allowed subject to the regulations governing the 
award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


